Citation Nr: 0933658	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from March 1969 to 
March 1971.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In October 2008, the Board remanded the 
appellant's claims for additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.

As part of the October 2008 remand, the Board instructed the 
agency of original jurisdiction (AOJ) to send an updated 
notice letter to the appellant to notify her of the 
information and evidence necessary to substantiate the claim 
of service connection for the cause of the Veteran's death in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA letter had been sent to the appellant in 
April 2006.  However, the Court subsequently issued a 
decision that shed further light on the general notice 
requirements for Dependency and Indemnity Compensation (DIC) 
claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Notice for DIC claims is to include:  (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id. at 352-53.  The Board remanded the claim 
specifically so that an updated VCAA letter could be sent to 
the appellant in compliance with Hupp.

In December 2008, the Appeals Management Center (AMC) sent a 
VCAA letter to the appellant.  However, the letter did not 
contain sufficient notice for any of the three required 
elements for DIC claims as set forth in Hupp.  Consequently, 
the Board must remand the claim in order to have the AOJ send 
the appellant a proper VCAA letter as was instructed in the 
October 2008 remand.  See Stegall, 11 Vet. App. at 271.

The Board's October 2008 remand also requested the AOJ to 
obtain a VA medical opinion that was to address whether the 
Veteran's death was related to his service-connected diabetes 
mellitus or in any other way related to his active military 
service.  In May 2009, a medical opinion was provided by 
D.T.B., D.O., from the VA Medical Center (VAMC) in Omaha, 
Nebraska.  Dr. D.T.B. addressed the question of whether 
diabetes or hyperglycemia contributed to the Veteran's death, 
but the matter of whether the Veteran's death was in any 
other way related to his active military service was not 
adequately addressed in the report.  Only diabetes was 
addressed.  A remand is necessary so that an opinion may be 
obtained to the second part of the question.

When the Board remanded the case in October 2008, it also 
addressed the issue of entitlement to accrued benefits.  See 
38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000 (2008).  The Board found that the Veteran filed a 
claim of service connection for PTSD in March 2004.  The 
claim was denied in July 2004 and the Veteran died in June 
2005.  Although the Veteran did not file a notice of 
disagreement with the decision, he died before the expiration 
of the one-year time period for filing a notice of 
disagreement.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 30.302(a) (2008).  Therefore, the PTSD claim was 
not a finally adjudicated claim at the time of his death.  
See 38 C.F.R. § 3.160(d) (2008); Taylor v. Nicholson, 21 Vet. 
App. 126 (2007).  Because the PTSD claim had not been finally 
adjudicated, it was a pending claim.  See 38 C.F.R. 
§ 3.160(c).  In finding there was a claim of service 
connection for PTSD for accrued benefits purposes, the Board 
remanded the claim to the AOJ so that the claim could be 
adjudicated on the merits in the first instance.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Despite the Board's determination and remand instruction to 
adjudicate the accrued benefits claim on the merits, when a 
supplemental statement of the case (SSOC) was issued in June 
2009, the AMC denied entitlement to accrued benefits on the 
basis that there was no claim pending at the time of the 
Veteran's death.  Because the claim was not adjudicated on 
the merits, the Board must remand the claim to the AOJ for 
compliance with the October 2008 remand instructions.  See 
Stegall, 11 Vet. App. at 271.  (Such an adjudication may also 
affect the claim of service connection for the cause of the 
Veteran's death.  This is so because the appellant has argued 
that PTSD led to alcoholism that in turn contributed to the 
Veteran's demise.)

Accordingly, this case is REMANDED for the following actions:

1.  Send an updated VCAA notice letter to 
the appellant and her representative.  
The letter should notify the appellant of 
the information and evidence necessary to 
substantiate a claim of service 
connection for the cause of the Veteran's 
death.  See Hupp, 21 Vet. App. at 352-53.  
Provide the appellant with:  (1) a 
statement of the conditions for which the 
Veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
the claim based on a condition not yet 
service connected.  In the letter, 
request the appellant to identify or 
submit pertinent evidence in support of 
her claim not already of record, 
including an amended death certificate if 
one has been issued.  The appellant and 
her representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Forward the claims file to Dr. D.T.B. 
at the Omaha VAMC who provided the VA 
opinion in May 2009.  Dr. D.T.B. should 
re-review the claims file, and provide 
another opinion that addresses whether 
any disease process that was found to 
have contributed to the Veteran's death 
began during active military service or 
otherwise developed as a result of 
disease or injury coincident with 
military service.  The complete rationale 
must be provided for the conclusions 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.  (Arrange for 
another VA physician to provide an 
opinion that answers the identified 
questions if Dr. D.T.B. is unavailable.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for the cause of the Veteran's 
death.  Additionally, adjudicate the 
merits of the claim of service connection 
for PTSD for accrued benefits purposes.  
If any benefit sought is not granted, 
furnish the appellant and her 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

